COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-08-150-CV



DAVID IRVIN, AS INDEPENDENT ADMINISTRATOR 			APPELLANT

OF ESTATE OF W. RAY IRVIN, JR.



V.

 

LORETTA PARKER, AS ADMINISTRATOR 				   APPELLEE

WITH WILL ANNEXED OF ESTATE 

OF NOMA BISHOP IRVIN
 

----------

FROM COUNTY COURT AT LAW NO.1 OF WICHITA COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the “Agreed Motion To Dismiss Appeal And Joint Motion For Nonsuit/Dismissal Of Under-Lying Suit.”  Because all of appellant’s claims were fully and finally adjudicated by the trial court’s order granting summary judgment, that judgment cannot be vitiated by way of a non-suit.  
Hyundai Motor Co. v. Alvarado
, 892 S.W.2d 853, 855 (Tex. 1995).  Accordingly, we deny the parties’ request for a non-suit.



Nonetheless, the parties have jointly requested that this court dismiss this appeal with prejudice.  It is therefore the court’s opinion that the motion should be granted.  This appeal is dismissed with prejudice.  
See
 Tex. R. App. P. 42.1(a)(2), Tex. R. App. P. 43.2(f).

Costs of the appeal shall be paid by the party incurring the same
, for which let execution issue.  
See 
T
ex
. R. A
pp
. P.
 
43.4.



PER CURIAM



PANEL:  CAYCE, C.J.; HOLMAN and GARDNER, JJ.



DELIVERED:  September 18, 2008

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.